
 
Exhibit 10.1
 

 
December 17, 2014


DZ Holdings, LLC
 
 
Dear Dave,


As discussed, once you leave, Hub Group, Inc. would like to engage your
corporation, DZ Holdings, LLC, to provide business consulting and transition
services (not legal services) to Hub Group.


The term of this engagement is for one year and the fee will be $10,000 per
month, terminable by either party on 30 days notice.  It is expected that you
will provide up to 20 hours of consulting services each month.  You will of
course be expected to maintain the confidentiality of any non-public information
regarding Hub which you are given.  Your liability for losses, damages,
liabilities, suits and claims arising out of or related to this engagement shall
not exceed the total amount of fees paid by Hub to you under this engagement;
provided, however, these limitations shall not apply in the event of your gross
negligence, willful misconduct or violation of applicable law.


If these terms are acceptable, please sign below.





Sincerely,     Agreed and accepted:                      
/s/  David P. Yeager
   
/s/   David C. Zeilstra
 
Name  David P. Yeager
   
Name   David C. Zeilstra
 
Title    Chief Executive Officer
   
Title     Manager
  HUB GROUP, INC.      DZ HOLDINGS, LLC  






 
 
